Motion Granted in Part and Order filed March 26, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00708-CR
                               ____________

                   VICTOR TODD WILLIAMS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 339th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1386052


                                    ORDER

      Appellant has filed a motion to supplement the record. The motion states the
appellate record does not contain (1) appellant’s motion for new trial; (2)
appellant’s response to trial counsel’s motion to quash; or (3) the hearing on
appellant’s motion for new trial.   The third supplemental clerk’s record filed
January 13, 2015, contains appellant’s motion for new trial. A reporter’s record
was filed January 21, 2015, of the hearing on appellant’s motion for new trial.
Accordingly, the motion to supplement the record is granted in part.

       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 6, 2015, containing appellant’s response to the motion to
quash.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                        PER CURIAM